INVESTOR RIGHTS AGREEMENT INVESTOR RIGHTS AGREEMENT (this "Agreement"), dated as of December 31, 2007, by and among T3 Motion, Inc., a Delaware corporation (the"Company"), and Immersive Media Corp., an Alberta, Canada corporation ("Purchaser"). WHEREAS: A.In connection with the Securities Purchase Agreement by and among the parties hereto dated December , 2007 (the "Securities Purchase Agreement"), the Company, has agreed, upon the terms and subject to the conditions set forth in the Securities Purchase Agreement, to issue and sell to Purchaser among other things (i) shares (the "Common Shares") of the Company's common stock, $0.001 par value per share (the"Common Stock"), and (ii) warrants (the "Warrants"), which will be exercisable to purchase shares of Common Stock (as exercised collectively, the "Warrant Shares"). B.To induce the Purchaser to execute and deliver the Securities Purchase Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the "1933 Act"), and applicable state securities laws. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and each of the Purchaser hereby agree as follows: 1.Definitions. Capitalized terms used herein and not otherwise defined herein shall have the respective meanings set forth in the Securities Purchase Agreement.As used in this Agreement, the following terms shall have the following meanings: a."Business Day" means any day other than Saturday, Sunday or any other day on which commercial banks in the State of California are authorized or required by law to remain closed. b."Closing Date" shall have the meaning set forth in the Securities Purchase Agreement. c."Effective Date" means the date the Registration Statement has been declared effective by the SEC. d."Effectiveness Deadline" means, with respect to the First Registration Statement, the date which is 90 days after the Filing Date of the First Registration Statement, or if there is a review of such Registration Statement by the SEC, 150 days after the Filing Date of the First Registration Statement; and with respect to the Second Registration Statement, the date which is 90 days after the Filing Date of the Second Registration Statement, or if there is a review of such Registration Statement by the SEC, 150 days after the Filing Date of the Second Registration Statement. INVESTORS RIGHTS AGREEMENT e."Filing Date" means the date the applicable Registration Statement has been filed with the SEC. f."Filing Deadline" means, with respect to the First Registration Statement,45 days after the date hereof and, if necessary, with respect to the Second Registration Statement, 30 days after the SEC shall permit the registration of the remaining Registrable Securities under Rule 415. g."Investor" means a Purchaser or any transferee or assignee thereof to whom a Purchaser assigns its rights under this Agreement and who agrees to become bound by the provisions of this Agreement in accordance with Section 9 and any transferee or assignee thereof to whom a transferee or assignee assigns its rights under this Agreement and who agrees to become bound by the provisions of this Agreement in accordance with Section 9. h."Person" means an individual, a limited liability company, a partnership, a joint venture, a corporation, a trust, an unincorporated organization and a government or any department or agency thereof. i."register," "registered," and "registration" refer to a registration effected by preparing and filing one or more Registration Statements (as defined below) in compliance with the 1933 Act and pursuant to Rule 415 and the declaration or ordering of effectiveness of such Registration Statement(s) by the SEC. j."Registrable Securities" means (i)the Common Shares, (ii)the Warrant Shares issued or issuable upon exercise of the Warrants, and (iii) any shares of capital stock of the Company issued or issuable with respect to the Warrant Shares and the Warrants as a result of any stock split, stock dividend, recapitalization, exchange or similar event or otherwise. k."Registration Statement" means the registration statement or registration statements of the Company filed under the 1933 Act covering the Registrable Securities. l."Required Registration Amount" for the Registration Statement means the sum of (i) 100% of the Common Shares issued as of the Business Day immediately preceding the applicable date of determination, and (ii) 100% the number of Warrant Shares issued and issuable pursuant to the Warrants as of the Business Day immediately preceding the applicable date of determination; provided, however, that the 100% of the number of the Common Shares shall be reduced to the extent necessary in the event the SEC will not declare the Registration Statement effective without such reduction. INVESTORS RIGHTS AGREEMENT -2- m."Rule 415" means Rule 415 under the 1933 Act or any successor rule providing for offering securities on a continuous or delayed basis. n."SEC" means the United States Securities and Exchange Commission. 2.Registration. a.Mandatory Registration. (1)First Registration Statement.The Company shall prepare, and, as soon as practicable but in no event later than the Filing Deadline, file with the SEC under the 1933 Act, a Registration Statement on Form S-1 or Form S-3 covering the resale of all of the Registrable Securities.In the event that Form S-1 or Form S-3 is unavailable for such a registration, the Company shall use such other form as is available for such a registration on another appropriate form reasonably acceptable to the Investors. (2)Second Registration Statement. In the event that the SEC has limited the number of shares that may be registered pursuant to Rule 415 under the First Registration Statement, the Company shall prepare, and, as soon as practicable but in no event later than the Filing Deadline, file with the SEC the Registration Statement on Form S-1 or Form S-3 covering the resale of the balance of the Required Registration Amount.In the event that Form S-1 or Form S-3 is unavailable for such a registration, the Company shall use such other form as is available for such a registration on another appropriate form reasonably acceptable to the Investors. (3)The Company shall use its best efforts to have the Registration Statement declared effective by the SEC as soon as practicable, but in no event later than the Effectiveness Deadline.The Company shall cause such Registration Statement to remain at all times effective for a period of 24 months from the date of effectiveness of such Registration Statement (“Termination Date”), and shall file and maintain the effectiveness of such further Registration Statements, in accordance with the terms hereof, as may be required to ensure that a Registration Statement covering all Registrable Securities previously registered on the Registration Statement that is subject to the Termination Date and not otherwise eligible to be sold under Rule 144(k) or any successor provision, is at all times effective under the 1933 Act until the date that is six years from the Closing Date. b.Piggyback Registration.After the date hereof, if the Company proposes to register (including for this purpose a registration statement effected by the
